  Case 17-29801       Doc 44     Filed 05/31/19 Entered 05/31/19 14:40:56             Desc Main
                                    Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                 CASE: 17-29801
KURTIS N. HENDERSON                                    CHAPTER 13
SHELLA R. HENDERSON                                    Hon. R. KIMBALL MOSIER
Debtors
                                                        Hearing: 06/26/2019

TRUSTEE'S RESPONSE TO DEBTORS' OBJECTION TO MOTION TO DISMISS AND
                  REQUEST FOR ATTORNEY'S FEES

   Lon A. Jenkins, Chapter 13 Trustee, by and through counsel, hereby responds to the
above-referenced Motion as follows:

   1. As of the date of this response, the Debtors are delinquent in the amount of $1,663.00.

    2. The Trustee objects to the denial of his Motion to Dismiss unless the Debtors are current
in plan payments, to include the June 25, 2019 payment, no later than June 26, 2019.

   3. The total delinquency to be cured prior to the hearing date is $2,090.00.

   4. Unless a fee application is filed, the Trustee objects to an Order granting fees and costs
because the request does not comply with 11 U.S.C. § 330 or Fed. R. Bankr. P. 2016.
  Case 17-29801       Doc 44    Filed 05/31/19 Entered 05/31/19 14:40:56          Desc Main
                                   Document Page 2 of 2




  WHEREFORE, the Trustee objects to entry of an Order granting the relief requested in the
Motion.

Dated: May 31, 2019                             /s/ Katherine T. Kang
                                                Attorney for Chapter 13 Trustee


                                 CERTIFICATE OF SERVICE
    A true and correct copy of the foregoing Trustee's Response was served on the following
parties on May 31, 2019:

ROBERT A. EDER, JR, ECF Notification
                                               /s/ Helen Doherty
